Citation Nr: 0841348	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-17 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) disability benefits.


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision by a United States 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in February 2007, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in June 2007.


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA disability 
benefits based upon qualifying service of the appellant have 
not been met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in September 2005.  In August 2006, the veteran was 
also provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this case, the appellant's Philippines military records are 
on file.  
Appropriate requests for service department verification were 
made.  No additional pertinent evidence has been identified 
by the appellant as relevant to the issue being adjudicated 
by this appeal.  The Board finds that no further action is 
required by VA to assist the appellant with the claim.

Criteria & Analysis

The appellant contends that he is eligible for VA disability 
benefits because he had service in the United States Armed 
Forces during World War II.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense (DD) Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.

In support of his claim, the appellant has submitted, among 
other things, a February 2006 letter from M.A.G. which stated 
that the file of 121st Infantry contains a reference to an 
individual whose name varies in only one letter from the 
appellant's.  The appellant alleged that his surname might 
have been misspelled.  The appellant has submitted 2005 and 
2007 affidavits by D.T.M. and P.C.D. which stated that they 
personally knew the appellant and that he is a World War II 
veteran.  The appellant has also submitted Philippine Army 
Personnel Records.  

Nevertheless, of record is a December 2005 certification from 
the National Personnel Records Center (NPRC) to the effect 
that the "Subject has no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces."  With regard to the evidence provided by the 
appellant that his name was misspelled in the guerilla roster 
for the 121st Infantry, a November 2006 certification from 
the NPRC is of record to the effect that "Evidence submitted 
is insufficient to warrant a change in prior certification."  

Based on the evidence of record, the Board must conclude that 
the appellant did not have qualifying service for disability 
benefit purposes.  The NPRC certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  While the Board is not disputing 
the authenticity of the documentation submitted by the 
appellant pertaining to his service, service still must be 
confirmed by the service department.  VA is prohibited from 
finding, on any basis other than a service department 
document or service department verification, that a 
particular individual served in the U.S. Armed Forces.  
Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  The Board notes 
that the law, and not the facts, is dispositive in this case.  
The documents submitted by the appellant are not service 
department documents and do not contain all of the required 
information such as length, time and character of service; 
and therefore are insufficient to establish qualifying 
service for purposes of VA benefits.  38 C.F.R. § 3.203(a).  
The totality of the evidence is against the appellant's 
claim. 


ORDER

Basic eligibility for VA disability benefits is not 
warranted.

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


